Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

DETAILED ACTION
This office action is responsive to the amendment filed 07/25/2022. Claims 1, 3 and 5-8 are currently pending. Claims 2, 4 and 9-11 are cancelled per applicant’s request.
Priority
Current application, US Application No.16/681,942, filed 11/13/2019 is a continuation of PCT/EP2018/068184, filed 07/05/2018, claims foreign priority to 102017213147.0, filed 07/31/2017.
Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.

Response to Amendment/Arguments/Remarks
Applicant's amendment accompanied with persuasive argument is sufficient to overcome previous rejections under 35 USC 101 as the amended claims include the limitations/elements/steps “inserting a plug as a first plug part to into a hole in a bodywork part of a motor vehicle as a second plug part by the human assembler in an the assembly process” and “wherein a force sensor on a glove of the human assembler is used in determining the force-time profile” as additional elements. The recited limitations are interpreted by the examiner as indicating integration of judicial exception into a practical application for evaluating qualities of plug connections during assembly process of motor vehicles at step 2A prog 2 of 2019 PEG.
Applicant's amendment accompanied with persuasive argument is also sufficient to overcome previous rejections under 35 USC 103.

Allowable Subject Matter
	Claims 1, 3, and 5-8 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Bloecher (US 20130139370 A1), hereinafter ‘Bloecher’, Boekels (DE 102016213536 A1), hereinafter ‘Boekels’, Deng (H. Deng and et al, “A time series forest for classification and feature extraction”, Information Sciences 239 (2013) 142–153), hereinafter ‘Deng’, Haque (US 20070080816 A1), hereinafter ‘Haque’, Hagimoto (WO 2006126292 A1), hereinafter ‘Hagimoto’, Wojton (US20120033863A1), hereinafter ‘Wojton’, Huang (CN 103577835 A), hereinafter ‘Huang’ and Masayoshi (US20180130271A1), hereinafter ‘Masayoshi’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“combining the plurality of features to form a feature vector; determining a value of the feature vector which describes the force-time profile”, “wherein the classifier allocates the determined value of the feature vector either to a first class or a second class, wherein the first class indicates that a plug connection is correct, and wherein the second class indicates that a plug connection is faulty” and in combination with other limitations.

As per claim 1, Bloecher discloses
	A method for checking a plug connection in which a first plug part is connected to a second plug part, the method comprising: (joining method, connecting at least two workpieces [abs, 0007])
	determining a force-time profile of a force applied by an assembler during an assembly process of a plug connection; (profile of a force exerted by a joining tool is recorded [0007], plot the profile of the force against time [0009], the profile of the force F plotted against the travel S being drawn in diagrammatically [0061, Fig. 3], implying S can be time, joining process [0037])
	determining feature values of a plurality of features of the force-time profile; (force profile, segment [0007], quality value [0007-0008], quality value or characteristic value [0012], gradients, characteristic [0059, Fig. 2], force-time profile [Fig. 2-9])

However, Bloecher is silent regarding the above allowed limitations.

Boekels discloses
	A method for checking a plug connection , the method comprising: (method for monitoring an assembly process of a plug connection [abs])
	connecting a first plug part to a second plug part in an assembly process to produce the plug connection; (In the plug connection, a first plug-in part can be connected to a second plug-in part. For example, a plug may be inserted as a first male part into a hole [pg. 2 line 18-25])
	determining a force-time profile of a force applied by an assembler during the assembly process; (determining an actual force applied by a fitter during a mounting process of a connector. For example, a force-time profile of the force applied by the fitter during the assembly process of the connector as a function of time can be determined [pg. 2 line 26-31])
	determining feature values of a plurality of features of the force-time profile; (force-time curve, four phases, global maximum value [pg. 5 line 17-22], force-time-courses 103, results in data … can be used in the context of predictive analytics to determine information regarding the quality of connectors, with the help of machine-learning procedures [pg. 5 line 20], local ‘and possibly global’ maximum of the force-time curve [pg. 6 line 23-30])
Boekels further discloses determine connector quality based on machine-learning procedures (determine information regarding the quality of connectors, with the help of machine-learning procedures [pg. 5 line 20]), but is silent regarding 
	“classifying the plug connection by way of a machine-learned classifier on a basis of the feature values of the plurality of features; wherein the classifier comprises a random forest classifier”, but is silent regarding the above allowed limitations.

Deng discloses determining feature values of a plurality of features of the time series profile (random feature sampling strategy, time series, curve, interval feature, temporal feature [pg. 143]), 
	classifying the time series profile by way of a machine-learned classifier on a basis of the feature values of the plurality of features (given a large number of features, an efficient and accurate classifier … provides insights into the temporal characteristics [pg. 142 line 2-1 from the bottom], feature-based classifier, training a classifier based  on the … features defined [pg. 143], classifier that uses/yields a set of simple features. in manufacturing applications, specific properties of the time series signals … to diagnose, correct, and improve processes [pg. 144 line 103], the … strategy used in a random forest [1] that reduces the feature space to O(M) at each tree node [pg. 144 section 3. Interval features line 2-1 from the bottom]) and 
	wherein the classifier comprises a random forest classifier. (time series forest classifier [pg. 144 section 4], random forest ‘RF’ is considered here [pg. 146 section 4.2]), but is silent regarding the above allowed limitations.


Haque discloses a use of time-derivative of the force-time profile (time derivatives are substantially independent of the driving environment and are distinctive for determining different levels of driver alertness, equivalent to a feature, when compared against a general trend of the time derivative of force or displacement profile [0006]. Alertness score [abs], vigilance monitor wherein the time derivative of force or displacement data profile and resulting `spikiness index` is distinctive for varying levels of alertness [0023]), but is silent regarding the above allowed limitations.

Hagimoto disclose a dynamic normalization of time series profile (time-series profile, DTW ‘Dynamic Time Warping’ algorithm to normalize time axis [0014]), but is silent regarding the above allowed limitations.

Wojton discloses use of first class and the second class differentiating normal and abnormal feature values (feature values [abs], a first class, a second class [0005], non-melanoma, melanoma [0018], x class 1, O class [Fig. 5]), but is silent regarding the above allowed limitations.

Huang discloses a generation of classification model, i.e. classifier, learning from vector set of normal and abnormal vector set (feature extraction operation to obtain normal and abnormal feature vector set, through Iibsvm for both training and learning, obtaining the classification model, detection model is constructed [0051]) and abnormal vector set comparison [0034-0035, 0078])

Masayoshi discloses the abnormality type for operation history data for classification learning (learned by the SVM, abnormality type for each vehicle operation history data [0059])

However, neither of them explicitly discloses the above allowed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865